DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed May 21, 2021. Claims 1 and 4-20 are pending in the application. Claim 1 has been amended. Claims 5-20 are withdrawn from further consideration as being drawn to a nonelected inventions. Claims 1 and 4 will presently be examined to the extent they read on the elected subject matter of record.
Status of the Claims
The rejection of claims 1-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendment of the claims and cancellation of claims 2 and 3.
The rejection of claims 1 and 3-4 under 35 U.S.C. 103 as being unpatentable over Liebler et al. (US 2016/0325010) in view of Lo et al. (US 2012/0004636) is withdrawn due to the amendment of the claims and cancellation of claim 3.
The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Liebler et al. (US 2016/0325010) in view of Lo et al. (US 2012/0004636) as applied to claims 1 and 3-4 above, and further in view of the Saidy Publication (2013, Geoderma, Saidy et al.) is withdrawn due to the amendment of the claims and cancellation of claim 2.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Liebler et al. (US 2016/0325010) in view of Lo et al. (US 2012/0004636) and the Saidy Publication (2013, Geoderma, Saidy et al.).
Applicant’s invention
Applicant claims an iron oxide/nanokaolin composite hemostatic agent, comprising as an active ingredient a composite of a nanokaolin and an iron oxide, 

Determination of the scope of the content of the prior art
 (MPEP 2141.01)
Regarding claim 1, Liebler et al. teach a method for adhering a biological tissue surface to a second surface in a subject in need thereof comprising the steps of absorbing a layer of nanoparticles on at least one of the biological tissue surface and the second surface and bringing the biological tissue surface and the second surface into contact for a time sufficient for the biological tissue surface and the second surface to adhere to each other (page 24, claim 1). Liebler et al. teach the nanoparticles are solid nanoparticles (page 24, claim 9). Liebler et al. teach the nanoparticles are inorganic, organic or mixed and are coated or grafted (page 24, claim 10). Liebler et al. teach the nanoparticle are metal oxides and kaolin (page 9, paragraph 69; page 24, claim 11). 
Regarding claim 4, Liebler et al. teach the nanoparticles include iron oxides (FeO, Fe2O3, and Fe3O4 [ferroferric oxide]) (page 9, paragraph 71; page 24, paragraph 13).
Liebler et al. teach the nanoparticles include core-shell particles such as iron oxide core/silica shell particles (page 9, paragraph 81).
Liebler et al. teach for hemostasis after hepatectomy employing nanoparticles is in order (page 22, paragraph 223).
Difference between the prior art and the claims 
(MPEP 2141.02)

Saidy et al. teach the effects of interactions between hydrous iron oxides and phyllosilicate clays. Saidy et al. teach the sorption capacity of kaolinitic clay increased significantly with goethite coating. Saidy et al. teach the results suggest that interactions with hydrous iron oxides and phyllosilicate clays can modify DOC sorption (page 15, Abstract). Saidy et al. teach kaolinite clays were obtained from the collection of clay materials at CSIRO Land and Water (page 16, col. 1, 2.1, paragraph 1). Goethite (α-FeOOH) was produced by slowly neutralizing a FeCl3 solution with NaOH (page 16, col. 1, 2.1, paragraph 2). Saidy et al. teach hydrous iron oxide coated clays (kaolinite with goethite) were prepared (page 16, col. 1, 2.1, paragraph 3).
Lo et al. teach devices for promoting the clotting of blood in human beings or animals, or hemostatic devices. Lo et al. teach the hemostatic additive material is kaolin (Abstract). Lo et al. teach an additional inorganic hemostatic additive includes iron oxide (Fe2O3) (page 3, paragraph 28). Lo et al. teach inorganic hemostatic additive is about 1% to 20% of the fiber (page 6, claim 15).

Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Liebler et al., Lo et al. and the Saidy Publication and load iron oxide on the surface of the nanokaolin. Liebler et al. 2O3, and Fe3O4 [ferroferric oxide]) and kaolin. One of ordinary skill in the art would have been motivated to coat the kaolin particles because Liebler et al. teach the nanoparticles are inorganic, organic or mixed and are coated. It would have been obvious to one of ordinary skill in the art to coat the kaolin particle taught by Liebler et al. with iron oxide because Saidy et al. teach that sorption capacity of kaolinitic clay increased significantly with goethite coating. Goethite is α-FeOOH. While Saidy et al. would not necessarily be considered analogous art, the mechanism of action is the same, sorption of material. Liebler et al. teach the kaolin and iron oxide particles are hemostatic agents which stop bleeding or absorption of blood. As such, if the same compound taught in the prior art, a nanokaolin particle coated with iron oxide that has increased sorption capacity, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose or property, a hemostatic agent, without evidence to the contrary.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Liebler et al., Saidy et al. and Lo et al. and use a mass percentage of the iron oxide of the hemostatic agent of 15% to 45% of the composition. Liebler et al. teach nanoparticles that are used as hemostatic agents. Liebler et al. teach the nanoparticles are inorganic, organic or mixed and are coated or grafted. Liebler et al. teach the nanoparticle are metal oxides, including iron oxides (FeO, Fe2O3, and Fe3O4 [ferroferric oxide]) and kaolin. One of ordinary skill in the art would have been motivated to use a combination of nanokaolin and iron oxide in a composition because Liebler et al. teach hemostatic compositions comprising 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Response to Arguments
Applicant's arguments filed May 21, 2021 have been fully considered but they are not persuasive. Applicant argues that Lo’s inorganic hemostatic additive is “fiber”. Applicant argues that it is clear that Lo does not disclose the technical feature of “wherein a mass percentage of the iron oxide is 15%-45% recited in claim 1”. In response to Applicant’s argument, Lo teaches that the hemostatic additive may be present in any fiber. However, Lo specifically teaches that the hemostatic additive material includes inorganic hemostatic materials such as silicates and iron oxide (Fe2O3). See pages 2-3, paragraph 28. Lo further teaches the hemostatic additive is about 1% to about 20% of the second fiber by weight. See page 6, claim 15. As indicated the hemostatic additive is an inorganic material such as silicates and iron oxide, which is not fiber. The hemostatic material is 1% to 20% of the fiber, it is not the percentage of the fiber. 15% to 20% falls within the range of 15% to 45% that is currently claimed. As such, based on these teachings it would have been obvious to one of ordinary skill in the art to use weight percentages of iron oxide that are known to be used in the prior art, which fall within the claimed weight percentage. In addition, the adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Applicant further argues that according to the experimental results in the specification of the invention, the corresponding α-ferric oxide mass fractions are 0, 15.7%, 23.9%, 43.6%, 49.4% and 100%, respectively. Applicant argues when the mass fractions are 15.7%, 23.9% and 43.6% the synergistic effects are better. In response to Applicant’s argument, in reviewing the information in paragraph [00106], it cannot be determined if the results are truly synergistic. The information is related to hemostatic time of kaolin and the α-ferric oxide/nanokaolin. There is no comparative data for the hemostatic time of kaolin alone or the hemostatic time of iron oxide (α-ferric oxide), alone. It cannot be determined based on the information presented in paragraph [00106] in the original specification if the hemostatic timing is synergistic or expected.  
Claims 1 and 4 remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRIAE M HOLT/
Examiner, Art Unit 1616      

/JOHN PAK/Primary Examiner, Art Unit 1699